DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, 4-11 & 13-17 are allowed.
Response to Arguments
Applicant’s arguments, see Page 6, filed August 5, 2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Pages 6-7, filed August 5, 2022, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 14 have been fully considered and are persuasive in light of amendments to Claim 14.
The rejection under 35 U.S.C. § 112(b) of Claim 14 has been withdrawn. 
Applicant’s arguments, see Page 7, filed August 5, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2, 4-11 & 13-17 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 1-2, 4-11 & 13-17 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 4-11 & 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 & 9, Claims 1 & 9 have been amended to incorporate the allowable subject matter of Claims 3 & 12, respectively, and therefore are allowable as detailed in Para. 34 of the Non-Final Office Action, mailed May 13, 2022, not reproduced herein for the sake of brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795